Title: From Thomas Jefferson to Wilson Cary Nicholas, 28 November 1805
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Washington Nov. 28. 05.
                  
                  Th: Jefferson presents his friendly salutations to Colo. Nicholas and incloses him the papers he desired some time ago. he really supposed mr Gallatin had forwarded them about the date of Th:J.’s letter to Colo. Nicholas, until he recieved them from mr G. yesterday.
               